DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 27-28, 30-32, 34 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2011/0066029 A1 to Lyu et al. (hereinafter “Lyu”).
	Regarding Claims 21-22, Lyu teaches a surgical tool/catheter (see “catheter” in Paras. 19, 24; see FIGS. 1-4) having an electromagnetic (EM) sensor component, the surgical tool comprising:
a flexible shaft portion (see “catheter” in Paras. 19, 24; see FIGS. 1-4); and 
a plurality of EM sensors (see e.g. 418, 420 and 422 in FIG. 4) positioned along the flexible shaft portion (see FIGS. 1 and 4), wherein the plurality of EM sensors are disposed with a predetermined distance between adjacent EM sensors (see FIGS. 1 and 4); 
wherein: 
each EM sensor of the plurality of EM sensors comprises a core portion surrounded by a coil (see e.g. Paras. 19 and 24); 
at least one EM sensor of the plurality of EM sensors has a force sensing component (the EM sensors, such as 418, 420 and 422 in FIG. 4, sense the overall shape of the catheter; as such, when a force is applied to the catheter and changes the shape of the catheter, the EM sensors detect the effect of that applied force); and 
each EM sensor of the plurality of EM sensors is configured to generate a change in voltage when exposed to an electromagnetic field (see e.g. Paras. 19, 24 and 29). 	

Regarding Claims 23, 28 and 30, see e.g. FIGS. 1 and 4 and Paras. 19 and 24.

Regarding Claim 25, see e.g. FIGS. 1 and 4; also see Paras. 19, 24 and 29. 

	Regarding Claim 27, see e.g. Para. 32: “The coil may have a variety of lengths, for example a length of about 1.27 mm (0.05 in) to about 6.35 mm (0.25 in). The coil length desirably is less than about 2.5 mm (0.1 in).”

Regarding Claim 31, Lyu teaches a surgical tool (see e.g. “catheter” in Paras. 19, 24) comprising:
an elongate shaft (see “catheter” in Paras. 19, 24; see FIGS. 1-4); and 
a plurality of position sensors (see e.g. 418, 420 and 422 in FIG. 4) integrated with the elongate shaft along a length of the elongate shaft (see e.g. FIG. 4; also see FIG. 1).

Regarding Claims 32, 34, 36, see e.g. FIGS. 1 and 4 and Paras. 19 and 24.

Regarding Claim 37, additionally see e.g. Para. 29 and claim 7.

Regarding Claims 38-40, see e.g. FIGS. 1 and 4; also see Paras. 19, 24 and 29. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 29 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu.
	Regarding Claims 26 and 33, Lyu fails to specifically teach that the sensors are de-couplable from the tool. However, as a general matter, merely making parts removable/separable is not a patentable advance. See MPEP 2144.04(V)(C). Making parts removable has several general advantages regardless of the industry or application, e.g. making parts easier to clean, store and transport, as well as allowing easier replacement of individual parts (e.g. individual parts that are defective).  As such, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Lyu to make the sensors removable to provide, at a minimum, those known advantages of a removable configuration.

Regarding Claim 29, Lyu teaches that a variable number of sensors can be used (see Para. 19: “More or fewer sensing coils than those shown in the embodiment depicted in FIG. 1 may be employed …” and Para. 24: “More or fewer sensors than those shown in FIG. 4 may be employed …”). Thus, while Lyu doesn’t explicitly teach “at least six” sensors, the teachings cited above encompass the possibility of using at least six sensors. It would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal number of sensors. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 21-23, 25-26, 27-30 and 33 are also rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of US 2013/0338538 A1 to Park et al. (hereinafter “Park”).
	Regarding Claims 21-22, Lyu teaches a surgical tool/catheter (see “catheter” in Paras. 19, 24; see FIGS. 1-4) having an electromagnetic (EM) sensor component, the surgical tool comprising:
a flexible shaft portion (see “catheter” in Paras. 19, 24; see FIGS. 1-4); and 
a plurality of EM sensors (see e.g. 418, 420 and 422 in FIG. 4) positioned along the flexible shaft portion (see FIGS. 1 and 4), wherein the plurality of EM sensors are disposed with a predetermined distance between adjacent EM sensors (see FIGS. 1 and 4); 
wherein: 
each EM sensor of the plurality of EM sensors comprises a core portion surrounded by a coil (see e.g. Paras. 19 and 24); 
at least one EM sensor of the plurality of EM sensors has a force sensing component (the EM sensors, such as 418, 420 and 422 in FIG. 4, sense the overall shape of the catheter; as such, when a force is applied to the catheter and changes the shape of the catheter, the EM sensors detect the effect of that applied force); and 
each EM sensor of the plurality of EM sensors is configured to generate a change in voltage when exposed to an electromagnetic field (see e.g. Paras. 19, 24 and 29). 	

	Concerning the “force sensing component,” Lyu is considered to teach this for the reason explained above. However, in the interest of being thorough, attention is also directed to Park which teaches a force sensing component extending out of a similarly constructed coil sensor (see e.g. force sensing component 208 in FIG. 2 and 304 in FIG. 3; see the abstract, Paras. 25, 44-45). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Lyu to include a dedicated force sensing component in one of more of the sensors, as seen in Park, because doing so would help provide a more specific measurement of force(s) being applied to the device. 

Regarding Claims 23, 28 and 30, see e.g. FIGS. 1 and 4 and Paras. 19 and 24.

Regarding Claim 25, see e.g. FIGS. 1 and 4; also see Paras. 19, 24 and 29. 

Regarding Claims 26 and 33, Lyu fails to specifically teach that the sensors are de-couplable from the tool. However, as a general matter, merely making parts removable/separable is not a patentable advance. See MPEP 2144.04(V)(C). Making parts removable has several general advantages regardless of the industry or application, e.g. making parts easier to clean, store and transport, as well as allowing easier replacement of individual parts (e.g. individual parts that are defective).  As such, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Lyu (or Lyu in view of Park) to make the sensors removable to provide, at a minimum, those known advantages of a removable configuration.

	Regarding Claim 27, see e.g. Para. 32: “The coil may have a variety of lengths, for example a length of about 1.27 mm (0.05 in) to about 6.35 mm (0.25 in). The coil length desirably is less than about 2.5 mm (0.1 in).”

Regarding Claim 29, Lyu teaches that a variable number of sensors can be used (see Para. 19: “More or fewer sensing coils than those shown in the embodiment depicted in FIG. 1 may be employed …” and Para. 24: “More or fewer sensors than those shown in FIG. 4 may be employed …”). Thus, while Lyu doesn’t explicitly teach “at least six” sensors, the teachings cited above encompass the possibility of using at least six sensors. It would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal number of sensors. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (or Lyu in view of Park) as applied to claims 23 and 24 above, and further in view of US 2011/0172519 A1 to Cao et al. (hereinafter “Cao”).
Regarding Claims 24 and 35, Lyu (or Lyu in view of Park) fails to specify the numerical distance between adjacent EM sensors. However, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal spacing between the sensors. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	Additionally/alternatively, Cao teaches that a similar arrangement was known including adjacent sensors provided at a spacing that overlaps with Applicant’s claimed ranges (see “A series of 12-15 sensor coils spaced at 12 cm intervals is built into the endoscope” in Para. 23). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Lyu (or Lyu in view of Park) to select a spacing between sensors at or near 12 cm intervals, as taught by Cao, because Cao demonstrates that this was a known effective interval for these types of sensors in a similar context. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see at least the abstract and figures of the cited references not applied in the rejections above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792